EXHIBIT 10.1

 

LOGO [g100215g56m93.jpg]

Sysco Corporation 1390 Enclave Parkway Houston, Texas 77077T 281.584.1390
sysco.com

PERSONAL AND CONFIDENTIAL    

November 12, 2020

Mr. Aaron E. Alt

Delivered via email: aaralt@yahoo.com

Dear Aaron:

I am delighted to offer you the important leadership role of Executive Vice
President & Chief Financial Officer reporting to me, with a start date of
December 7, 2020. The following is a summary of your compensation package:

 

  •  

Your annual base salary will be $775,000. Your next review date is expected to
be September 2021.

 

  •  

For Fiscal Year 2021, you will be eligible for to participate in Sysco’s
Management Incentive Plan (MIP) and receive a bonus with actual payment based on
your annual base salary, the Company’s financial performance and your strategic
bonus objectives. Your target bonus will be 100% of your base pay. Your
incentive award calculation for FY2021 will be prorated based on your time in
this role. Eligibility for the bonus is contingent upon your continued
employment with Sysco through the end of the fiscal year. An overview of the
FY2021 Short-term Incentive Plan is attached for your information.

 

  •  

You will receive a long-term incentive award for FY2021 representing 325% of
your annual base salary. This award will comprise 30% stock options, 50%
performance share units (PSUs), and 20% restricted stock units (RSUs), as
approved by the Compensation & Leadership Development Committee of the Board of
Directors. The stock options and RSUs will vest one third on each anniversary
date of the grant over three years, and the PSUs will vest at the end of FY2022
contingent upon achieving the performance criteria associated with the
FY2021-FY2022 two-year performance period. An overview of the FY2021 Long-term
Incentive Plan is attached for your information. Additional details about these
grants and their respective terms will be provided at the time of grant, which
will be within 60 days of your start date.



--------------------------------------------------------------------------------

Mr. Aaron E. Alt

Page 2

 

  •  

You will receive a one-time, initial sign-on bonus of $300,000, payable within
30 days of the commencement of your employment with Sysco, less applicable
withholding for taxes. In the event you voluntarily resign or are terminated for
cause (as determined by Sysco in its sole discretion) within one year after
receipt of the sign-on bonus payment, you agree to repay 100% of the net (after
tax) amount of the sign-on bonus within thirty (30) days of your termination
date. In the event you voluntarily resign or are terminated for cause (as
determined by Sysco in its sole discretion) within two years after receipt of
the sign-on bonus payment, you agree to repay 50% of the net (after tax) amount
of the applicable sign-on bonus within thirty (30) days of your termination
date.

 

  •  

You will be eligible for full benefits with medical, dental, vision, and life /
AD&D insurance effective the first day of the month coincident with or next
following 60 days of employment. An overview of the available benefits can be
viewed at www.syscobenefits.com. During this eligibility waiting period, you
will be eligible for reimbursement of out-of-pocket premiums associated with
continuation of previous health care coverage under COBRA for you and any
eligible dependents.

 

  •  

You will be eligible to enroll in the Sysco Corporate Employees 401(k) Plan and
Employee Stock Purchase Plan effective on your hire date.

 

  •  

In addition to Sysco’s standard employee benefits, you will also be eligible to
participate in the following significant executive benefit programs:

 

  •  

Management Savings Plan.    This is a non-qualified deferred compensation
program that allows you to defer salary and bonus on a pre-tax basis above
amounts limited under the company’s 401(k) plan.

 

  •  

A Disability Income Plan that will provide you with benefits in case of personal
disability.

 

  •  

Additional group life and accidental death and dismemberment benefits.

An overview of these executive rewards programs is attached.

 

  •  

Upon commencing employment as a member Sysco’s Senior Executive Leadership team,
you will be subject to certain protective covenants agreements. You will also be
eligible for executive severance benefits in the case of termination without
cause, resignation for Good Reason, or Change in Control.

 

  •  

As an Executive Vice President of Sysco Corporation, you will be required to
comply with the Stock Ownership Requirements as set forth in Sysco’s Corporate
Governance Guidelines. Five years from your appointment to this role you will be
required to own Sysco stock valued at four times your salary. During that
five-year period, you will be subject to retention requirements until your
holdings meet or exceed the ownership requirements.

 

  •  

You will become eligible for relocation benefits in accordance with the terms
and conditions of Sysco’s current domestic Executive Vice President relocation
policy, a copy of which is attached.

 

  •  

Notwithstanding the foregoing, if your employment with Sysco is terminated for
any reason other than death, disability, or an involuntary termination without
cause, within



--------------------------------------------------------------------------------

Mr. Aaron E. Alt

Page 3

 

 

one year following the reimbursement of any such moving or rental expenses or
payment for loss-on-sale of your current residence, you will be required to pay
back to Sysco 100% of the amount of any such reimbursement (plus the amount of
any tax gross-up paid on such amounts) and loss-on-sale payment. If your
employment with Sysco is terminated within 13-24 months following reimbursement,
then you will be required to pay back to Sysco 50% of the relocation expenses.

This offer is contingent upon approval by the Board of Directors of your
appointment as an executive officer of Sysco Corporation and successful
completion of the pre-employment drug and background check process. Please be
advised that this letter is not intended to create or imply any contract or
contractual rights between you and Sysco Corporation. Any employee may terminate
his/her employment at any time, with or without reason, and the company retains
the same right.

Aaron, we are excited to have you join the Sysco team and look forward to your
contributions to our continued success.

If you have any questions please contact Eve McFadden or me.

Sincerely,

/s/ Kevin P. Hourican

Kevin P. Hourican

President and Chief Executive Officer

Agreed and Accepted:

 

/s/ Aaron E. Alt              11/12/2020

  Aaron E. Alt                  Date  

Attachments: Sysco Executive Rewards Overview

Sysco FY2021 MIP Long-term Incentive Plan Brochure

Sysco FY2021 Short-term Incentive Brochure

Sysco Corporation EVP US Domestic Relocation Policy

cc:     Eve M. McFadden, Senior Vice President, Legal, General Counsel &
Corporate Secretary

Erin C. Packwood, Vice President, Total Rewards & HR Transformation

Sebastian Skalany, Sr. Director, Compensation